Case: 4:08-cv-00160-BYP Doc #: 498 Filed: 09/17/20 1 of 6. PageID #: 22981



  PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  OHIO PUBLIC EMPLOYEES                            )
  RETIREMENT SYSTEM, etc.,                         )     CASE NO. 4:08CV0160
                                                   )
                 Plaintiff,                        )
                                                   )     JUDGE BENITA Y. PEARSON
                 v.                                )
                                                   )
  FEDERAL HOME LOAN MORTGAGE                       )
  CORPORATION, etc., et al.,                       )     MEMORANDUM OF OPINION
                                                   )     AND ORDER
                 Defendants.                       )     [Resolving ECF No. 485]



         Pending is Plaintiff Ohio Public Employees Retirement System’s (“OPERS”) Request

  For Sua Sponte Summary Judgment (ECF No. 485). The Court has been advised, having

  reviewed the record, the parties’ briefs,1 and the applicable law. For the reasons set forth below,

  the request is granted.

                                           I. Background

         The Court previously denied Lead Plaintiff OPERS’ Renewed Motion for Class

  Certification (ECF No. 372) in this private securities fraud case brought against Freddie Mac and

  four of its senior officers. Memorandum of Opinion and Order (ECF No. 478). The Court,




         1
           Defendants Richard F. Syron (ECF No. 494), Patricia L. Cook (ECF No. 493),
  and Eugene M. McQuade (ECF No. 492) join in Defendant Federal Home Loan Mortgage
  Corporation’s (“Freddie Mac”) arguments opposing OPERS’ request (ECF No. 490).
  Defendant Anthony S. Piszel has indicated he would like the Court to consider a
  summary judgment motion to be filed by him on the narrow issue of scienter without
  awaiting the conclusion of discovery. ECF Nos. 489 and 491.
Case: 4:08-cv-00160-BYP Doc #: 498 Filed: 09/17/20 2 of 6. PageID #: 22982



  (4:08CV0160)

  based on Defendants’ argument, has followed those cases that reject price maintenance as a

  viable theory of price impact. ECF No. 478 at PageID #: 22769-70.

         Thereafter, OPERS petitioned the United States Court of Appeals for the Sixth Circuit

  under Fed. R. Civ. P. 23(f) for leave to appeal the district court’s interlocutory order. In re: Ohio

  Public Employees Retirement System, No. 18-0310 (6th Cir. filed Aug. 28, 2018). OPERS

  challenged the framework applied by the district court as it relates to the fraud-on-the-market

  theory endorsed in Basic Inc. v. Levinson, 485 U.S. 224, 243 (1988), market efficiency, price

  impact, and the legal standard for determining damages under Comcast Corp. v. Behrend, 569

  U.S. 27, 34 (2013). Finding that an interlocutory appeal was not warranted, the Sixth Circuit

  denied OPERS’ petition for permission to appeal the class certification decision. In re: Ohio

  Public Employees Retirement System, No. 18-0310 (6th Cir. Jan. 23, 2019).

                                        II. Law and Analysis

         Over three months after the Sixth Circuit denied OPERS’ petition for permission to

  appeal the class certification decision, OPERS filed the within request that either the Court grant

  summary judgment immediately sua sponte, or do so after further briefing by the parties. ECF

  No. 485 at PageID #: 22874. See, e.g., Eisenrich v. Minneapolis Retail Meat Cutters & Food

  Handlers Pension Plan, 544 F. Supp.2d 848, 858 (D. Minn. 2008), aff’d in relevant part, 574

  F.3d 644 (8th Cir. 2009) (affirming grant of request for sua sponte summary judgment); Big Boy

  Restaurants v. Cadillac Coffee Co., 238 F. Supp.2d 866, 876 (E.D. Mich. 2002) (granting request

  for sua sponte summary judgment). In response, counsel for Freddie Mac stated that defendants

  did not intend to move immediately for summary judgment, but rather intended to wait until all

  discovery was completed. Freddie Mac’s counsel subsequently sent a proposed schedule to

                                                    2
Case: 4:08-cv-00160-BYP Doc #: 498 Filed: 09/17/20 3 of 6. PageID #: 22983



  (4:08CV0160)

  counsel for OPERS that included a proposed dispositive motion cutoff date of September 21,

  2020. Declaration of W.B. Markovits (ECF No. 485-1) at PageID #: , ¶¶ 2-3.

         Following the completion of discovery, Freddie Mac believes it will have grounds to file

  a motion for summary judgment on several dispositive grounds (including materiality and

  scienter). ECF No. 490 at PageID #: 22908. According to Freddie Mac, there are multiple issues

  and defenses to be developed in completing discovery. Once fact and expert discovery close and

  a complete record has been developed, Freddie Mac intends to move for summary judgment on

  several issues, not just the sole issue of price impact OPERS has “cherry picked.” ECF No. 490

  at PageID #: 22924.2 Freddie Mac’s Opposition (ECF No. 490), however, does not attempt to

  explain how any further discovery, “new evidence,” or additional expert opinion could change

  the Court’s determination of a lack of price impact.

         OPERS only recently informed the Court that now, over 15 months after OPERS filed its

  Request For Sua Sponte Summary Judgment (ECF No. 485), neither Freddie Mac nor any other

  Defendant has sought any additional discovery. Counsel for OPERS had previously advised

  counsel for Freddie Mac that, based upon ECF No. 478, it did not intend to take any further

  discovery. ECF No. 497 at PageID #: 22978-79.

         Freddie Mac argues that OPERS’ request that the Court enter summary judgment on the

  merits of a federal securities law claim solely based on rulings that supported the denial of a




         2
           Dr. Mukesh Bajaj, the expert witness of Freddie Mac, testified during the April
  13, 2018 oral hearing/argument that further discovery was not necessary to his
  determination that there was no price impact from the alleged misrepresentations and
  omissions on November 20, 2007, the date of the 29% stock price decline. Hearing
  Transcript (ECF No. 468) at PageID #: 22570-72.

                                                   3
Case: 4:08-cv-00160-BYP Doc #: 498 Filed: 09/17/20 4 of 6. PageID #: 22984



  (4:08CV0160)

  motion for class certification is contrary to express United States Supreme Court precedent

  barring manufactured appeals of this sort, and it is otherwise contrary to law. ECF No. 490 at

  PageID #: 22905, 22907. In Microsoft Corp. v. Baker, 137 S. Ct. 1702 (2017), the Supreme

  Court unequivocally held that a party may not manufacture a final decision (and thus appellate

  jurisdiction) after the district court denies class certification and the circuit court denies a petition

  for interlocutory appeal under Rule 23(f). The Supreme Court held that such “inventive litigation

  ploys,” in which a plaintiff “persuades a district court to issue an order purporting to end the

  litigation,” violate the scheme for appeal of class certification orders mandated by Congress in 28

  U.S.C. §§ 1291 and 1292(b), and Rule 23(f). Microsoft, 137 S. Ct. at 1714, 1715. Freddie Mac

  implores the Court, ECF No. 490 at PageID #: 22907, 22924, not to fall for OPERS’ “inventive

  litigation ploy,” to manufacture an appeal that Microsoft rejected. Id. at 1714.

          OPERS contends the within request does not fall within the prohibitions of Microsoft. It

  contends there is no “dismissal tactic” as there was in Microsoft. 137 S. Ct. at 1715, n.11.

  Rather, OPERS’ request falls squarely within the dictates of Raceway Props., Inc. v. Emprise

  Corp., 613 F.2d 656 (6th Cir. 1980) (per curiam), which permits expedited review of an order

  that effectively dismisses a party’s case. ECF No. 496 at PageID #: 22957. The Court agrees.

  An appeal is permissible when “solicitation of the formal dismissal was designed only to

  expedite review of an order which had in effect dismissed appellants’ complaint.” Id. at 657

  (citing United States v. Procter & Gamble Co., 356 U.S. 677 (1958)). Microsoft, 137 S. Ct. at

  1715, n.11, left intact the line of Supreme Court case law upon which Raceway is based—a line

  of authority allowing plaintiffs to facilitate appellate review by arguing not that they “consent to

  a judgment against them, but only that, if there was to be such a judgment, it should be final in

                                                     4
Case: 4:08-cv-00160-BYP Doc #: 498 Filed: 09/17/20 5 of 6. PageID #: 22985



  (4:08CV0160)

  form instead of interlocutory, so that they might [appeal] without further delay.” Procter &

  Gamble, 356 U.S. at 681 (quoting Thomsen v. Cayser, 243 U.S. 66, 83 (1917)).

         In Innovation Ventures, LLC v. Custom Nutrition Labs, LLC, 912 F.3d 316 (6th Cir.

  2018), the Sixth Circuit allowed jurisdiction pursuant to 28 U.S.C. §1291’s requirements to hear

  an appeal from judgments that limited plaintiff to nominal damages going forward absent a

  change in theory. The court set out the two important limits on Raceway. “First, parties may not

  appeal claims that were dismissed without prejudice. . . . Second, if a party seeks to come within

  the Raceway exception, she should make her intention known to the court and opposing parties.”

  Id. at 329 (internal quotation marks and citations omitted). According to OPERS, “[b]oth of

  those limits are met in this case: 1) the summary judgment would be a dismissal with prejudice;

  and 2) OPERS has made its intention known that, while it does not agree with the substance of

  the Court’s decision regarding price impact, it recognizes that it precludes OPERS from going

  forward individually with its securities claims on the dispositive element of loss causation.”3

  ECF No. 496 at PageID #: 22964. Absent “new evidence” or a change in law, the determination

  of a lack of price impact stands. See, e.g., Bush v. Struthers Ohio Police Dept., No.

  4:19-CV-768, 2020 WL 4926235, at *1 (N.D. Ohio Aug. 21, 2020) (Pearson, J.) (setting forth

  major situations which justify a court reconsidering one of its orders). No additional discovery or




         3
            Price impact is the consideration of “whether the alleged misrepresentations
  affected the market price in the first place.” Erica P. John Fund, Inc. v. Halliburton Co.,
  563 U.S. 804, 814 (2011) (“Halliburton I”). Loss causation in turn is a showing that the
  price impact was caused by “the correction to a prior misleading statement” and “that the
  subsequent loss could not otherwise be explained by some additional factors revealed
  then to the market.” Id. at 812.

                                                   5
Case: 4:08-cv-00160-BYP Doc #: 498 Filed: 09/17/20 6 of 6. PageID #: 22986



  (4:08CV0160)

  expert report is likely to change the Court’s determination that OPERS’ price maintenance theory

  of liability cannot be used to prove price impact.

         In Innovation Ventures, the Court of Appeals held, “[i]t would be perverse indeed if we

  required a plaintiff to pursue a theory that she did not consider meritorious simply to preserve her

  right to appeal.” 912 F.3d at 330. That is precisely what OPERS would have to do to proceed

  forward in this case. The only way for OPERS to move forward would be to abandon price

  maintenance as its theory of price impact, and attempt to show price impact at the time of the

  misrepresentations and omissions through stock price movement. OPERS, similar to the

  Government in Raceway, is not prepared to and cannot proceed individually on this basis. ECF

  No. 496 at PageID #: 22965.

                                           III. Conclusion

         OPERS’ Request For Sua Sponte Summary Judgment (ECF No. 485) is granted.

         Final judgment under 28 U.S.C. § 1291, resolving both liability and damages, will be

  entered in favor of Freddie Mac and four of its senior officers and against OPERS on the Third

  Amended Complaint (ECF No. 166).



         IT IS SO ORDERED.


   September 17, 2020                             /s/ Benita Y. Pearson
  Date                                          Benita Y. Pearson
                                                United States District Judge




                                                   6
